DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11-05-2021 have been fully considered but they are not persuasive.
The Applicant argues that the US provisional application of Agiwal does not disclose that the PDCCH transmission addressed to the C-RNTI is associated with the user equipment, as recited in the claims and the disclosure in the non-provisional application of Agiwal of “PDCCH
addressed to C-RNTI of the UE” is not entitled to the effective filing date of the Provisional
application, and therefore has an effective filing date of January 7, 2019, which is after the
effective filing date of the instant (April 13, 2018), and therefore cannot be relied
upon as disclosing the above-mentioned element (Remarks pg. 12 lines 15 -22).

The Examiner respectfully disagrees

The US Provisional of Agiwal- 62/613 977 filed January 4, 2018 recites in the last ‘box’ of Fig.2B- reproduced below (pg. 7 of the originally filed Specification) ‘Transmit the PDCCH addressed ta C-RNTI (of UE which has sent beam recoveryRequest) from the serving cell from which beam failure recovery is received’


    PNG
    media_image1.png
    424
    535
    media_image1.png
    Greyscale

Cleary this indicates ‘the PDCCH transmission addressed to the C-RNTI being associated with the user equipment’ recited in both the National Stage Entry of PCT/KR2019/000220 filed January, 7 2019 and Prov. Application 62/613977 filed January 5 2018 and therefore qualifies as prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 27, 31, 34-40, 42, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Deogun et al (US 20200404638) in view of Agiwal et al (US 20210068162).

As to claim 27 Deogun discloses an apparatus (100 of fig.1, ¶0040- 1st sentence) including at least one processor (102 of Fig.1, ¶0040- 2nd sentence) and at least one memory (104 0f Fig.1, ¶0040- 2nd sentence) including computer program code (Deogun ¶0574- 1st sentence), the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to at least: determine a beam management group comprising one or more serving cells (Deogun, Fig. 14; ¶0142- 2nd sentence ¶0194- 1st sentence; ¶0201- 1st and 2nd sentence- CSI-RS resources; ¶0222- QCL information); detecting a beam failure on at least one serving cell of the beam management group; and transmit a beam failure recovery request to at least one serving cell (Deogun Fig. 2, step 206; Fig. 6, step 606-608; Fig. 7, steps 704, 710, 712, 718; Figs. 15/17/18, steps 1504/1704/1804- showing a serving cell in a group with monitored beams where a request is sent to either a PCell or an Scell both of which are serving cells in a group); wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: in response to receiving a beam failure recovery response from at least one of the at least one serving cell of the beam management group via a physical downlink control channel (Deogun ¶0261 – 1st sentence- e.g. beam link(s) associated with downlink control channel resources of PCell; ¶0451- UE receives beam recovery response from network for the SCell.), terminate a beam failure recovery (Deogun ¶00448-¶0449-UE stops performing beam recovery request transmission for SCell after beam failure detection, 
Deogun however is silent, wherein the beam failure recovery response comprises a physical downlink control channel message addressed to a cell radio network temporary identifier of the apparatus, wherein the response is received from at least one of the at least one serving cell to which the beam recover request was transmitted. However, in an analogous art Agiwal remedies this deficiency: (Agiwal 240 b of Fig.2b; ¶0089- 3rd sentence- The gNB transmits a beam failure recovery response (i.e., PDCCH- addressed to C-RNTI)). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deogun with that of Agiwal for beam failure recovery procedures for Scell (Agiwal ¶0078).

As to claim 31 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 27, wherein the one or more serving cells comprise one or more primary serving cell(s) and one or more secondary serving cell(s) (Deogun ¶0056- 2nd sentence).

As to claim 34 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 27, wherein the beam management group is defined by radio resource control signaling (Deogun ¶0197- Network provides RRC configuration which maps each 5G frequency band to a beam management group). 

As to claim 35 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 27, wherein a primary cell within the beam management group is configured as a failure detection cell of the beam management group (Deogun ¶0122- if the beam failure occurs on the PCell, the UE 100 suspends through the action module 120, each of the beam reporting and the beam recovery procedure for all configured SCells- in other words acting as a failure detection cell).

As to claim 36 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 27, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to determine a second beam management group having a plurality of secondary serving cells, and at least one secondary serving cell is configured as a failure detection cell (Deogun ¶0194- 1st sentence- the UE 100 determines multiple groups of cells called beam management groups based on one of an explicit configuration of beam management group provided by the network or based on implicit information of SCell configuration ¶0527- determining, by the UE, multiple beam management groups)

As to claim 37 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 27, wherein the apparatus is in communication with one or more serving cells associated with one or more additional beam management groups (Deogun ¶0194- 1st sentence- the UE 100 determines multiple groups of cells called beam management groups based on one of an explicit configuration of beam management group provided by the network or based on implicit information of SCell configuration; Deogun ¶0527- determining, by the UE, multiple beam management groups).

As to claim 38 Deogun disclose an apparatus including at least one processor and at least one memory including computer program code(Deogun ¶0037- 2nd sentence- hardware components or the like, ….microprocessors, microcontrollers, memory circuits), the at least one memory and the computer program being configured to with at least one processor (Deogun ¶0053- last sentence- primary cell (PCell) and a secondary cell (SCell)- e.g. being a gNB ¶0056) cause serving cell of a beam management (Deogun Fig. 2, step 206; Fig. 6, step 606-608; Fig. 7, steps 704, 710, 712, 718; Figs. 15/17/18, steps 1504/1704/1804- showing a serving cell in a group with monitored beams where a request is sent to either a PCell or an Scell both of which are serving cells in a group); receive a beam failure recovery request from a user equipment (Deogun ¶0063- 1st sentence); transmit via a physical downlink control channel, one or more beam failure recovery responses to the user equipment (Deogun ¶0261 – 1st sentence- e.g. beam link(s) associated with downlink control channel resources of PCell), wherein the one or more beam failure recovery responses instruct the user equipment to terminate a beam failure recovery procedure for the beam management group or for another beam management group in response to receiving the one or more beam failure recovery responses (Deogun ¶0265-If beam recovery response indicates reject message, then UE stops performing beam recovery request transmission). 
Deogun however is silent where wherein the one or more beam failure recovery responses comprise a physical downlink control channel message addressed to the cell radio network temporary identifier associated with the user equipment. However, in an analogous art Agiwal remedies this deficiency: (Agiwal 240 b of Fig.2b; ¶0089- 3rd sentence- The gNB transmits a beam failure recovery response (i.e., PDCCH- addressed to C-RNTI)). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deogun with that of Agiwal for beam failure recovery procedures for Scell (Agiwal ¶0078).

As to claim 39 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 38, wherein the one or more serving cells comprise one or more primary serving cell(s) and one or more secondary serving cell(s). (Deogun ¶0056- 2nd sentence)

As to claim 40 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 38, wherein the serving cell of the beam management group additionally associated with at Deogun ¶0194- 1st sentence- the UE 100 determines multiple groups of cells called beam management groups based on one of an explicit configuration of beam management group provided by the network or based on implicit information of SCell configuration ¶0527- determining, by the UE, multiple beam management groups)..

As to claim 42 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 38, wherein the beam management group is defined as one or more serving cells that share a common beam failure detection reference signal- as interpreted a common CSI-RS resource or resource set. (Deogun ¶0201- All the cells which are configured with same beam management resources are included in the same beam management group.  Beam management resource here refer to CSI-RS resource and/or CSI-RS reporting resource)

As to claim 45 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 38, wherein a primary cell within the beam management group is configured as a failure detection cell of the beam management group (Deogun ¶0122- if the beam failure occurs on the PCell, the UE 100 suspends through the action module 120, each of the beam reporting and the beam recovery procedure for all configured SCells- in other words acting as a failure detection cell)..

As to claim 46 the combined teachings of Deogun and Agiwal disclose he apparatus according to claim 38, wherein a second beam management group has a plurality of secondary serving cells (Deogun ¶0194- 1st sentence), and the secondary serving cell associated with the lowest cell index among the secondary serving cell indexes associated with the plurality of secondary serving cells is configured as a failure detection cell (Deogun ¶0211-last sentence- each subfield corresponds to a cell where sub-fields are arranged in order of cell identities (for e.g. sub-filed-1 corresponds to cell index-1…; Table 12- SCell Index Cell Identification; Deogun ¶0449- UE stops performing beam recovery request transmission for SCell after beam failure detection).

Claim 32, 33, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Deogun in view of Agiwal and further in view of Yi et al (US 20200120584).

As to claim 32 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 27, however silent wherein the beam management group is associated with a timing advance group. However, in an analogous art Yi remedies this deficiency: (Yi ¶0248- 5ht – 6th sentence- Like the timing advance group (TAG), there may be a basic cell for maintaining beams.). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Deogun and Agiwal with that of Yi for the purpose of aligning beam and carriers (Yi¶0248 – 5th sentence).

As to claim 33 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 27 wherein the one or more serving cells of the beam management group share a common beam failure detection reference signal- as interpreted a common CSI-RS resource or resource set. (Deogun ¶0201- All the cells which are configured with same beam management resources are included in the same beam management group.  Beam management resource here refer to CSI-RS resource and/or CSI-RS reporting resource). Deogun and Agiwal however are silent wherein the one or more serving cells of the beam management group share a common transmission configuration index state for physical downlink control channel. However, in an analogous art Yi remedies this deficiency: (Yi-¶0121- 3rd sentence- UE monitors the corresponding PDCCH candidates only at the monitoring occasion associated with the SS/PBCH block QCLed with a CSI-RS in the TCI state…. including the CORESET of index 0 ¶0133- 1st and 2nd sentence- the TCI state with the lowest index may be used for the corresponding CORESET)).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Deogun and Agiwal with that of Yi for the purpose of determining TCI state based on MAC CE indications (Yi ¶0119- 2nd sentence).

As to claim 41 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 38, however silent wherein the beam management group is defined as one or more serving cells that share a common transmission configuration index state for physical downlink control channel. However, in an analogous art Yi remedies this deficiency: Yi-¶0121- 3rd sentence- UE monitors the corresponding PDCCH candidates only at the monitoring occasion associated with the SS/PBCH block QCLed with a CSI-RS in the TCI state …. including the CORESET of index 0 ¶0133- 1st and 2nd sentence- the TCI state with the lowest index may be used for the corresponding CORESET). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deogun and Agiwal with Yi for the purpose of determining TCI state based on MAC CE indications (Yi ¶0119- 2nd sentence).

As to claim 43 the combined teachings of Deogun and Agiwal disclose the apparatus according to claim 38, wherein the beam management group is defined at a second time by one or more serving cells that share a common beam failure detection reference signal- as interpreted a common CSI-RS resource or resource set. (Deogun ¶0201- All the cells which are configured with same beam management resources are included in the same beam management group.  Beam management resource here refer to CSI-RS resource and/or CSI-RS reporting resource). Deogun and Agiwal however are silent where at a firs time the beam management group is defined by one or more serving cells that share a common transmission configuration index state for physical downlink control channel. However, in an analogous art Yi Yi-¶0121- 3rd sentence- UE monitors the corresponding PDCCH candidates only at the monitoring occasion associated with the SS/PBCH block QCLed with a CSI-RS in the TCI state…. including the CORESET of index 0 ¶0133- 1st and 2nd sentence- the TCI state with the lowest index may be used for the corresponding CORESET)).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deogun and Agiwal with that of Yi for the purpose of determining TCI state based on MAC CE indications (Yi ¶0119- 2nd sentence).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462